U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-SB Post-Effective Amendment 2 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 BRIDGETECH HOLDINGS INTERNATIONAL, INC. Delaware 20-1992090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 402 West Broadway 92101 26th Floor (Zip Code) San Diego, California (Address of principal executive offices) Issuer’s telephone number, including area code: (619) 564-7100 Copies of communications to: JOSEPH I. EMAS 1224 WASHINGTON AVENUE MIAMI BEACH, FLORIDA 33139 TELEPHONE NO.: (305) 531-1174 FACSIMILE NO.: (305) 531-1274 Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: COMMON STOCK, $. (Title of Class) This registration statement is being filed with the Securities and Exchange Commission to cause the registrant to become a reporting issuer under the Securities Exchange Act of 1934. 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INFORMATION REQUIRED IN REGISTRATION STATEMENT Page Part I Item 1. Description of Business 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Description of Property 33 Item 4. Security Ownership of Certain Beneficial Owners and Management 34 Item 5. Directors, Executive Officers, Promoters and Control Persons 35 Item 6. Executive Compensation 36 Item 7. Certain Relationships and Related Transactions 38 Item 8. Description of Securities 39 Part II Item 1. Market Price of and Dividends on the Registrant's Common Equity and Related Shareholder Matters 41 Item 2. Legal Proceedings 44 Item 3. Changes in and Disagreements with Accountants 44 Item 4. Recent Sales of Unregistered Securities 44 Item 5. Indemnification of Directors and Officers 47 Part F/S Item 1. Financial Statements F-1 Part III Item 1. Index to Exhibits 53 Item 2. Description of Exhibits 53 Signatures 52 Exhibits 2 Table of Contents PART I EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10-SB to register our common stock, par value $.001, pursuant to Section12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once we have completed this registration, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section12(g). CAUTION REGARDING FORWARD-LOOKING INFORMATION Included in this prospectus are "forward-looking" statements, as well as historical information. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that the expectations reflected in these forward-looking statements will prove to be correct. Our actual results could differ materially from those anticipated in forward-looking statements as a result of certain factors, including matters described in the section titled "Risk Factors." Forward-looking statements include those that use forward-looking terminology, such as the words "anticipate," "believe," "estimate," "expect," "intend," "may," "project," "plan," "will," "shall," "should," and similar expressions, including when used in the negative. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and we cannot assure you that actual results will be consistent with these forward-looking statements. Such risks include, among others, the following: international, national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this filing. Consequently, all of the forward-looking statements made in this Form 10-SB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. We undertake no obligation to update or revise these forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise. In this registration statement references to "we," "us," "Company," and "our" refer to Bridgetech Holdings International, Inc. 3 Table of Contents ITEM 1. DESCRIPTION OF BUSINESS Overview Our company, Bridgetech Holdings International, Inc. (the “Company”) is an early-stage company focused primarily on the business of facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Our strategy is to focus on four key steps in this process: identifying appropriate drugs and other medical products for transfer, assisting in obtaining regulatory approval for those products, distributing the products once such approval is obtained and developing an education component, including a web portal, to disseminate information about healthcare and, more specifically, the products. In furtherance of our strategy, we have entered into several material agreements. We have entered into agreements with the Mary Crowley Medical Research Center and the M.D. Anderson Cancer Center at the University of Texas to conduct clinical trials in China for these institutions and to commercialize products that they provide to us. The Company, which was formerly known as Parentech, Inc., has been through a series of significant corporate and managerial changes during the past year and is now run by a new management team. We have limited operations and have had limited revenues to date. Corporate History The corporation that is the original predecessor of the Company was originally incorporated in Delaware on June 4, 1991. From 1991 through 2002, this predecessor, which was originally named “Huggie Heart, Inc.,” engaged in several different businesses, a merger and several similar corporate transactions, and changed its name several times. In November 2002, this entity acquired Parentech, Inc., a Delaware corporation, and changed its name to “Parentech, Inc.” From its acquisition of Parentech until the end of 2004, the Company’s primary business was designing, developing and marketing products intended to enhance the well-being of infants. In particular, the Company developed and sold the “Nature’s Cradle Sound and Motion System,” an infant environmental transition system designed to reduce the stress experienced by infants in the post partum period by simulating certain aspects of their pre-birth environment. This business, however, generated only minimal revenues and could not support the Company’s ongoing operations. By the end of 2004, the Company had begun to wind down its operations. By this time, those persons who had served as officers and directors of Parentech, other than Scott Landow, Parentech’s chief executive officer, had resigned, leaving Mr. Landow as the sole director and officer of the Company. On December 20, 2004, the Company filed notice of the termination of the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). On January 10, 2005, Herbert Wong and Scott Landow formed Bridgetech Holdings International, Inc. under the laws of the State of Florida (“Old Bridgetech”). Old Bridgetech, which was privately-held, was formed to facilitate the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Effective February 1, 2005, the Company caused a 1-for-200 reverse split of its outstanding shares of common stock. This reverse split resulted in a reduction of our outstanding shares of common stock from 42,401,593 to 212,008. 4 Table of Contents In February 2005, the Company entered into a transaction with Old Bridgetech whereby the Company issued 1,673,438 shares of common stock to the shareholders of Old Bridgetech in exchange for all of the outstanding stock of Old Bridgetech. In connection with this transaction, the Company changed its name to “Bridgetech Holdings International, Inc.” In addition, following this transaction, the Company named Herbert Wong its Executive Chairman, hired Michael D. Chermak to be its President and Chief Executive Officer, and hired Thomas C. Kuhn III to be its Chief Financial Officer. Mr. Landow, Parentech’s former President and Chief Executive Officer, is no longer employed by the Company. In May of 2005, Mr. Wong resigned from the Company’s board of directors. Concurrent with this resignation, Mr. Chermak was elected Chairman of the Board and resigned from the position of President. Mr. Kuhn was elected to fill the position of President and Chief Operating Officer. Mr. Kuhn has since resigned his positions and is no longer with the Company. In April, 2006, four new independent directors were added to our Board of Directors. See “Directors, Executive Officers and Control Persons,” below. We are not actively developing this business and have ceased operations of all other businesses conducted by Parentech prior to the transaction with Old Bridgetech. We are building a business plan of Old Bridgetech and to focus on facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Recent Developments Since our acquisition of Old Bridgetech, we entered into several significant transactions in furtherance of our business plan: · InMay 2005, we acquired International Medlink, Inc., (“IML”). IML provides hospitals and other healthcare facilities with nurses from the Philippines who are properly accredited to practice as nurses in the United States. IML received 386,695 shares of Bridgetech stocks which are subject to certain restrictions on resale. The fair market value of the stock was $1,641,768, all of which was recorded as Goodwill. · In June 2005, we completed the acquisition of 100% of the outstanding stock of Retail Pilot, Inc. This entity does business as “Healthcare Pilot, Inc.” Healthcare Pilot focuses on designing, providing and installing asset management and tracking products for hospitals and other health care facilities. Thisline of business has been discontinued as of 2007. Retail Pilot received 585,406 shares of Bridgetech stocks which are subject to certain restrictions on resale. The fair market value of the stock was $2,239,959, all of which was recorded as Goodwill. · In June 2005, we acquired Clarity Imaging International, Inc. (“Clarity”), a newly-formed company that commenced operations during 2005. Clarity manages diagnostic imaging centers in New York and Texas. These imaging centers perform magnetic resonance imaging (MRI) on patients for diagnostic purposes.Clarity Imaging received 368,113 shares of Bridgetech stocks which are subject to certain restrictions on resale. The fair market value of the stock was $1,149,410, all of which was recorded as Goodwill. On March 1, 2007, we merged Clarity into Ecash, Inc. andBridgetech owns 100% of Ecash, Inc. · In June 2005, we entered into an agreement with Amcare Labs International, Inc., an affiliate of Johns Hopkins International Medical Laboratories (“Amcare”). Under this arrangement, we and Amcare intended to establish and jointly own both a clinical research organization (“CRO”) and a laboratory (“Lab”) in China. Under this agreement, Amcare would have a thirty-three percent interest in the arrangementand Bridgetech would have the remaining sixty-seven percent interest. The Company made an initial capitalization of $50,000 in cashon May 2005, as required under the agreement, which was classified as an equity contribution. Neither partner has implemented any activities under this agreement as of the date of this filing and no further funds have been contributed by either Amcare or Bridgetech. The thirty-three percent interest held by Amcare has been recorded as a minority interest in the Operating Statement and the Balance Sheet. · During 2005 the Company entered into a strategic partnership agreement with the Mary Crowley Medical Research Center (“Crowley”). Pursuant to this agreement, the CRO will have exclusive rights to provide CRO services in China to Crowley. In return, the CRO will give priority to pharmaceutical products referred by Crowley, and will pay specified royalties to Crowley on sales of any pharmaceuticals referred by Crowley for which the Company acquires distribution rights in China. 5 Table of Contents · During 2005, the Company also entered into a Patent and Technology License Agreement with the M.D. Anderson Cancer Center at the University of Texas (“Anderson”). Pursuant to this agreement, we have the exclusive right to manufacture, have manufactured, use and sell certain products licensed to us by Anderson and intended for use in the field of human diagnostics. · In October 2005, we entered into a Strategic Alliance Agreement with MCC Global Healthcare Group (“MCCHG”). MCCHG was granted 2,500,000 warrants on October 19, 2005, as part of the consideration for this agreement, The warrantswere issued in two sets; 1,500,000 of the warrants were issued with a strike price of $2.50 and 1,000,000 of the warrants were issued with a strike price of $4.00. Both sets of warrants were wayout of the money as the market price of the Company’s common stock was $2.05 per share on October 19, 2005.
